                Case 2:20-cv-01373-TSZ Document 11 Filed 10/14/20 Page 1 of 1




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       DALLAS SWANK and JEANNE PASCAL,
 8                            Plaintiffs,
 9         v.                                                  C20-1373 TSZ
10     JOHNSON & JOHNSON; DePUY SYNTHES                        MINUTE ORDER
       SALES, INC.; DePUY ORTHOPAEDICS,
11     INC.; and JOHN DOES I-X,
12                            Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)     Pursuant to the parties’ stipulation, docket no. 10, plaintiffs’ claims against
15
   defendant Johnson & Johnson are DISMISSED without prejudice and without costs.
   From this point forward, this case shall be captioned as Swank, et al. v. DePuy Synthes
16
   Sales, Inc., et al.
17          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 14th day of October, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
